SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We recorded the best load factor in international flights for the month of June In the international market we registered a load factor of 79.6% and market share of 90.6% São Paulo, July 21, 2011 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of June 2011. Domestic market In the domestic market, we achieved a demand growth (in RPK) of 15.5%, combined with an increase of 10.7% in the supply (in ASKs), compared with June 2010, which led to an increase in the load factor of 2.8 p.p. to 66.6%. Our market share in the domestic market was 41.7%. Regarding the domestic yield in June, we observed a recovery in comparison with the previous month, reflecting the movement of rationality observed in the market. Cumulatively for the period from January to June of 2011 compared with 2010, our demand grew by 22.2%, while the supply growth stood at 14.3%, resulting in a 4.5 percentage point increase in the load factor, reaching 69.8%. We reiterate our estimates for 2011. In the first half of 2011 the growth of domestic supply (ASK) was slightly above our estimate, which is between 10% and 14%. We believe that due to the strong comparison base of the second half of 2010 we will achieve our growth target for the year in the domestic market which is between 10% and 14%. Our load factor in the first half of 2011 was 69.8%, in line with our expectation among the range of 67.5% to 70%. International market In the international market, compared to the same month last year, we saw a rise of 9.0% in demand (in RPK) with a 8.5% increase in supply (in ASK) resulting in an increase of 0.4 p.p. in load factor reaching 79.6%. Our market share among Brazilian carriers in June was 90.6%. The international demand remains strong and consistent in June which recorded a international yield in dollar slightly lower than the previous month, mainly due to normal seasonality of the period and the Corpus Christi holiday, increasing the number of passengers flying for leisure proposes. Cumulatively for the period from January to June of 2011, our demand grew by 18.6%, while the supply growth stood at 13.0%. The load factor stood at 80.8%, a 3.9 p.p. increase compared to the same period last year. Tables Domestic Market June 2011 June 2010 Var. % YoY May 2011 Var. % MoM Jan-Jun 2011 Jan-Jun 2010 Var. % YoY TAM ASK (millions) – Supply 3,884 3,510 10.7% 4,156 -6.6% 24,037 21,037 14.3% RPK (millions) – Demand 2,588 2,242 15.5% 2,812 -7.9% 16,784 13,734 22.2% Load Factor 66.6% 63.9% 2.8 p.p. 67.6% -1.0 p.p. 69.8% 65.3% 4.5 p.p. Market share 41.7% 43.2% -1.5 p.p. 44.4% -2.8 p.p. 42.7% 42.4% 0.3 p.p. International Market June 2011 June 2010 Var. % YoY May 2011 Var. % MoM Jan-Jun 2011 Jan-Jun 2010 Var. % YoY TAM ASK (millions) – Supply 2,327 2,146 8.5% 2,437 -4.5% 13,949 12,340 13.0% RPK (millions) – Demand 1,853 1,700 9.0% 2,001 -7.4% 11,276 9,511 18.6% Load Factor 79.6% 79.2% 0.4 p.p. 82.1% -2.5 p.p. 80.8% 77 .1% 3.8 p.p. Market share 90.6% 89.5% 1.1 p.p. 89.6% 0.9 p.p. 87.8% 88.1% -0.3 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Phone: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone: (55) (11) 5582-9748/7441/7442/8795 Mobile. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: ( www.tam.com.br ) We operate direct flights to 48 destinations in Brazil and 19 in South America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 44.4% in May; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 89.6% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (155 aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 14 million tickets via point redemption and is part of the Multiplus network, currently with 8.3 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,160 destinations in 181 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 21, 2011 TAM S.A. By: /
